DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on October 29, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on October 29, 2021, is acknowledged. 
Applicant’s submission of a replacement drawing figure, filed on October 29, 2021, is acknowledged. 
Applicant’s remarks filed on October 29, 2021 in response to the non-final rejection mailed on June 30, 2021 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.



Sequence Compliance
The objection to the specification is withdrawn in view of the applicant’s instant amendment to Tables 4 and 5 of the specification. 

Drawings
The objection to the drawing figure is withdrawn in view of the applicant’s submission of a replacement drawing figure and the applicant’s instant amendment to the specification’s description of the figure. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 is objected to “non-naturally occurring microorganism in which a nucleic acid…without the genetic modification” and in the interest of improving claim form, it is suggested that the phrase “non-naturally occurring microorganism in which a nucleic acid” be amended to recite (with markings to show changes made) “non-naturally occurring microorganism comprising a genetic modification in which a nucleic acid”. 
Claim 1 is also objected to as listing polypeptides (a) and (c) and in the interest of improving claim form, it is suggested that “(c)” in claims 1 and 2 be replaced with “(b)” in order to maintain alphabetical order. 
comprisingselected from the group consisting of 
Claim 1 is also objected to in the recitation of “a polypeptide composed of an amino acid sequence with a sequence identity of not less than 70% to the sequence of any one of SEQ ID NOs: 1 to 6 and 213” in part (c) and in the interest of improving claim form and using proper Markush language, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “a polypeptide comprisingat leastsequence identity to an amino acid sequence selected from the group consisting of
Claim 1 is also objected to in the recitation of “a parent microorganism which is not genetically modified” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “an otherwise identical microorganismwithout the genetic modification

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-7 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to clam 1 to recite “enhanced as compared to a 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 1-7 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 1 to delete part (b) and upon further consideration of the rejections. 

Claim Rejections - 35 USC § 101
The rejection of claims 1-4 under 35 U.S.C. 101 is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism is increased compared to a parent microorganism which is not genetically modified”. In view of the applicant’s instant amendment to claim 1, the claimed genetically modified non-naturally occurring microorganism is considered to be markedly different from a naturally-occurring microorganism. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Database Accession Number WP_033633399 (June 2015, 1 page; cited on Form PTO-892 mailed on June 30, 2021; hereafter “GenBank”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “A genetically modified non-naturally occurring microorganism in which a nucleic acid encoding any one of polypeptides described in (a) and (c) below is introduced or expression of the polypeptide is 

The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Osterhout et al. (US 2012/0021478 A1; cited on Form PTO-892 mailed on June 30, 2021; hereafter “Osterhout”) is withdrawn in view of the applicant’s instant amendment to delete part (b) in claim 1. Osterhout does not teach or suggest the polypeptide of part (a) or (c) of claim 1.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Botes et al. (US 2015/0361463 A1; cited on Form PTO-892 mailed on June 30, 2021; hereafter “Botes”) is withdrawn in view of the applicant’s instant amendment to delete part (b) in claim 1. Botes does not teach or suggest the polypeptide of part (a) or (c) of claim 1.

The rejection of claims 1-4 and 7 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Burgard et al. (WO 2009/151728 A2; cited on the IDS filed on August 21, 2020; hereafter “Burgard”) is withdrawn in view of the applicant’s instant amendment to delete part (b) in claim 1. Burgard does not teach or suggest the polypeptide of part (a) or (c) of claim 1.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank (supra) in view of Osterhout (supra), Botes (supra), and Burgard (supra).
As amended, claims 1-4 are drawn to (in relevant part) a genetically modified non-naturally occurring microorganism in which a nucleic acid encoding any one of polypeptides described in (a) and (c) below is introduced or expression of the polypeptide is enhanced as compared to a corresponding wild-type microorganism without the genetic modification:
(a) a polypeptide composed of the amino acid sequence of SEQ ID NO: 2; 
(c) a polypeptide composed of an amino acid sequence with a sequence identity of not less than 70% to the sequence of SEQ ID NO: 2 and having an enzymatic activity that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; and 
wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism is increased compared to a parent microorganism which is not genetically modified.
Claim 5 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; and an ability to generate 3-hydroxyadipic acid from 3-hydroxyadipyl-CoA.
Claim 6 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and 
Claim 7 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; an ability to generate 2,3-dehydroadipyl-CoA from 3-hydroxyadipyl-CoA; an ability to generate adipyl-CoA from 2,3-dehydroadipyl-CoA; and an ability to generate adipic acid from adipyl-CoA.
The reference of GenBank discloses a 3-hydroxybutyryl-CoA dehydrogenase from a Serratia microorganism that is identical to SEQ ID NO: 2 (see Appendix at p. 37 of the Office action mailed on June 0, 2021). GenBank discloses the polypeptide has a 3-hydroxyacyl-CoA dehydrogenase C-terminal domain. 
The difference between GenBank and the claimed invention is that GenBank does not disclose genetically modifying a microorganism to express the dehydrogenase.
Regarding claims 1-4, Osterhout discloses a non-naturally occurring microbial organism having a 1,3-butadiene pathway comprising an oxoadipyl-CoA reductase (part (G) of paragraph [0231]), which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 20). Osterhout discloses the microbial organism includes an Escherichia coli (paragraph [0068]). Osterhout explains that “non-naturally occurring” is intended to encompass introducing expressible nucleic acids (paragraph [0054]). Regarding claim 5, Osterhout discloses the butadiene pathway proceeds (in relevant part) by succinyl-CoA:acetyl-CoA acyltransferase, which converts succinyl-CoA (and acetyl-CoA) to 3-oxoadipyl-CoA; oxoadipyl-CoA reductase, which reduces oxoadipyl-CoA to 3-hydroxyadipyl-CoA; and an enzyme that converts 3-hydroxyadipyl-CoA to 3-hydroxyadipate (Figure 20). 
Escherichia coli (paragraph [0031]). Regarding claim 6, Botes discloses the adipyl-CoA pathway proceeds (in relevant part) by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, reducing oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and converting 3-hydroxyadipyl-CoA to 2,3-dehydroadipyl-CoA, and converting 2,3-dehydroadipyl-CoA to 2,3-dehydroadipate (i.e., α-hydromuconic acid) (Figure 1). 
Regarding claims 1-4, Burgard discloses a non-naturally occurring microbial organism having an adipate pathway comprising a 3-hydroxyacyl-CoA dehydrogenase, which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (claim 1; Figure 2). Burgard discloses the microbial organism includes an Escherichia coli (p. 21, lines 5-6). Burgard acknowledges that the polynucleotide can be from any source (p. 19, lines 23-25) and specifically names a species of Serratia (p. 19, lines 29-30). Regarding claim 7, Burgard discloses the adipate pathway proceeds by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, converting 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; converting 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA (structurally the same as 2,3-dehydroadipyl-CoA); converting 5-carboxy-2-pentenoyl-CoA to adipyl-CoA; and converting adipyl-CoA to adipate (i.e., adipic acid) (Figure 2). 
In summary, each of the references of Osterhout, Botes, and Burgard teaches an E. coli expressing enzymes of an engineered metabolic pathway – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA – for production of 1,3-butadiene, Serratia (p. 19, lines 29-30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of GenBank, Osterhout, Botes, and Burgard to use the enzyme of GenBank for the reduction of oxoadipyl-CoA to 3-hydroxyacyl-CoA in each of the metabolic pathways of Osterhout, Botes, and Burgard. One would have been motivated to and would have had a reasonable expectation of success to do this because GenBank discloses an enzyme with a 3-hydroxyacyl-CoA dehydrogenase domain, Botes and Burgard each teaches 3-hydroxyacyl-CoA dehydrogenase reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA, and each of the metabolic pathways of Osterhout, Botes, and Burgard requires an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA. Additional motivation and expectation of success is from Burgard, which acknowledges that even though the polynucleotide encoding an enzyme of the metabolic pathway can be from any source, Burgard specifically names a species of Serratia, and GenBank, which discloses the enzyme is from Serratia. 
Regarding the limitation “wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism is increased compared to a parent microorganism which is not genetically modified”, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 103. Given that the E. coli of each of Osterhout, Botes, and Burgard expressing the enzyme of GenBank is encompassed by the claims, it is presumed that the E. coli of each of Osterhout, Botes, 
Also, one would have recognized from each of Osterhout, Botes, and Burgard that genetic modification to overexpress the respective pathway enzymes – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA such as the enzyme of GenBank – would have the resulting effect of increasing production of 3-hydroxyadipate, α-hydromuconic acid and adipic acid, respectively. For example, Osterhout discloses that the engineered biosynthetic pathway improves carbon flux en route to production of 1,3-butadiene (paragraph [0259]). Given that 3-hydroxyadipate is an intermediate of Osterhout’s engineered 1,3-butadiene pathway, one of ordinary skill would have recognized that overexpressing the 1,3-butadiene pathway enzymes – including the enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA such as the enzyme of GenBank – would have had the resulting effect of increasing production of the 3-hydroxyadipate intermediate. 
Therefore, the genetically modified microorganism of claims 1-7 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues GenBank is silent in regard to increasing the production of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by a microorganism by introducing a polynucleotide encoding the enzyme of GenBank. Regarding the subcombination of Osterhout, Botes, and Burgard, the 
The applicant’s argument is not found persuasive. The examiner acknowledges that the reference of GenBank does not disclose transforming a microorganism with a polynucleotide to produce 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid, and the references of Osterhout, Botes, and Burgard, the applicant argues these references do not disclose introducing a polynucleotide encoding a polypeptide recited in claim 1. However, the rejection is not based on either of GenBank alone or the subcombination of Osterhout, Botes, and Burgard. Rather, the rejection is based on the combination of GenBank, Osterhout, Botes, and Burgard. To the extent the applicant’s argument is directed to GenBank alone or the subcombination of Osterhout, Botes, and Burgard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145.IV.
The examiner also acknowledges the applicant’s amendment to claim 1 to recite “wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism is increased compared to a parent microorganism which is not genetically modified”. As described above, given that the E. coli of each of Osterhout, Botes, and Burgard expressing the enzyme of GenBank is encompassed by the claims, it is presumed that the E. coli of each of Osterhout, Botes, and Burgard expressing the enzyme of GenBank has the inherent 
Even if the applicant is requiring that the prior art expressly teach or suggest the claim 1 limitation of “wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced…is increased”, as further described above, one would have recognized from each of Osterhout, Botes, and Burgard that genetic modification to overexpress the respective pathway enzymes of Osterhout, Botes, and Burgard – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA such as the enzyme of GenBank – would have the resulting effect of increasing production of 3-hydroxyadipate, α-hydromuconic acid or adipic acid, respectively. For example, Osterhout discloses that the engineered biosynthetic pathway improves carbon flux en route to production of 1,3-butadiene (paragraph [0259]). Given that 3-hydroxyadipate is an intermediate of Osterhout’s engineered 1,3-butadiene pathway, one of ordinary skill would have recognized that overexpressing the 1,3-butadiene pathway enzymes – including the enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA such as the enzyme of GenBank – would have had the resulting effect of increasing production of the 3-hydroxyadipate intermediate. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Conclusion

Claims 1-11 are pending in the application.
Claims 8-11 are withdrawn from consideration.
Claims 1-7 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656